UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6867


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

TARIQ   BELT, a/k/a Ty,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:03-cr-00376-WDQ-1)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tariq Liyuen Adevemi Belt, Appellant Pro Se.  Jane Meadowcroft
Erisman, Christopher John Romano, Assistant United States
Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tariq Belt appeals the district court’s orders denying

his     motion       for     a     furlough        and   denying     his      motion    for

reconsideration.            Belt sought a temporary release from prison

from    June     5   to    June     9,   2014,      to   enable    him   to    attend   his

daughter’s graduation and a family celebration of the event.

Because this time period has passed, this appeal is moot.                               See

In re Stadium Mgt. Corp., 895 F.2d 845, 847 (1st Cir. 1990)

(“Absent a stay, the court must dismiss a pending appeal as moot

because the court has no remedy that it can fashion even if it

would have determined the issues differently.”).                              Accordingly,

we    deny   leave     to    proceed     in    forma     pauperis    and      dismiss   the

appeal.        We deny Belt’s pending motions for entry of default,

for release on bail, and “for Clarification and Obtaining of the

Entire    Record.”          We     dispense    with      oral   argument      because   the

facts    and     legal      contentions       are    adequately     presented      in   the

materials      before       this    court     and    argument      would   not    aid   the

decisional process.



                                                                                 DISMISSED




                                               2